DETAILED ACTION
The amendment filed 7/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill would not look to Varkey ‘412 for teaching to modify Varkey ‘121 because “one of ordinary skill in the art would not look to a single ruggedized optical fiber cable component to modify an entire cable”.  The examiner respectfully disagrees however because the teachings are all relevant to protecting downhole cables (or downhole cable-like structures) and one of ordinary skill would recognize that such teachings are relevant to all downhole cables or similar structures where such protection is desired (i.e. downhole).  
Applicant also argues that one of ordinary skill would not modify Varkey ‘412 with the teachings of Varkey ‘799 since Varkey ‘799 does not teach an external metallic member forming an outer shell.  However, this argument is not persuasive because Varkey ‘412 teaches such an outer shell and Varkey ‘799 is only relied on to teach that metallic layers may form a grounding return path.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite as being dependent upon itself.  For further examination purposes it will be assumed that claim 21 is dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 18-20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US 2014/0367121) in view of Varkey (US 2006/0280412).  
In regard to claim 1, Varkey et al. ‘121 teach an electrically conductive fiber optic cable configured to be disposed within a flow path of coiled tubing (paragraph 44), the coiled tubing accommodating a downhole tool for an application in a well at an oilfield (paragraph 44), the fiber optic cable comprising: a fiber optic thread (91, fig 9) disposed through a void space defined by a conduit (92) of the fiber optic cable to support optical telemetry between surface equipment at the oilfield and the downhole tool; an electrically conductive member (93) configured to provide power to the downhole tool from the surface equipment (paragraph 44 as providing power as similarly described paragraph 26), the electrically conductive member located exteriorly adjacent the conduit in an un-insulated manner relative to the conduit (as shown and described paragraph 43); an insulating polymer layer (94) over the electrically conductive member; and a single metal based cladding layer (95 or 96) extending circumferentially about the insulating polymer layer, wherein the first metal based cladding layer has a first thickness such that the first metal based cladding layer provides a first durable shell for the insulating polymer layer (as shown).  Varkey ‘121 does not disclose that the fiber optic thread is polymer jacketed, or that the overall diameter of the cable is less than 0.15 inches. 
Varkey ‘412 teaches a fiber optic cable comprising a fiber optic thread (202) which is polymer jacketed (optical fiber 102 is jacketed by both 104 “PFA-coating” and 204).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the fiber optic thread of Varkey et al. ‘121 as jacketed, as taught by Varkey ‘412 in order to protect the optical fiber (Varkey ‘412, paragraphs 7, 30, 32, etc.).  Varkey ‘412 also does not teach that the overall diameter of the cable is less than 0.15 inches. 
Varkey et al. ‘121 does teach some dimensions for the cable (paragraph 43) and also teaches that the cable may be lesser diameter (paragraph 43).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the cable of Varkey et al. ‘121, as modified by Varkey ‘412, to have a diameter less than 0.15 inches in order to reduce the space occupied by cable and provide more flow area or tool capacity within the coiled tubing.
In regard to claim 2, Varkey ‘121 teaches wherein the electrically conductive member is configured to provide telemetry between the surface equipment and the downhole tool (paragraph 43-45).
In regard to claims 3-4, Varkey ‘121 teaches wherein the fiber optic thread is configured to directly provide a distributed measurement to the surface equipment (paragraph 44), the distributed measurement selected from a category consisting of temperature sensing, pressure sensing, vibration sensing, strain sensing, and fluid velocity sensing (paragraph 44).
In regard to claim 5, Varkey ‘121 teaches wherein the electrically conductive member comprises a one of a plurality of helically wound coaxial conductors and half shell configurations (fig 9, paragraph 43) of electrically conductive members provided circumferentially about the conduit accommodating the fiber optic thread.
In regard to claim 6, Varkey ‘121 teaches wherein a metallic tube (92, paragraph 43) defines the conduit and accommodates the electrically conductive members thereover.
In regard to claim 9, Varkey ‘121 teaches wherein the half-shell configurations of electrically conductive members are jacketed by a polymer (94, paragraph 43) to protect the conduit from exposure.
In regard to claim 18, as applied above, Varkey et al. ‘121 in view of Varkey ‘
412 as combined teach all the physical limitations of the cable, with a further obvious size modification.  Varkey ‘121 also teaches the claimed methods including pumping a fiber optic cable through a flow path of a coiled tubing (paragraph 3); physically coupling a downhole tool to the coiled tubing (paragraphs 44-45); communicatively and powerably coupling a cable (as above) to the tool and surface equipment at the oilfield (paragraphs 44-45); advancing the tool to the location with the coiled tubing (paragraph 44); and perfoming the coiled tubing application as the location (inherent as described).
In regard to claim 19, Varkey ‘121 also discloses utilizing the surface equipment to transmit commands to and receive information from the downhole tool (paragraphs 44-45).
In regard to claim 20, Varkey ‘121 also discloses utilizing the surface equipment to obtain data detected directly by the fiber optic thread (paragraphs 44-45),
In regard to claim 24, Varkey ‘121 discloses performing at least one wellbore operation with the coiled tubing and the fiber optic cable (paragraph 8).
In regard to claim 25, Varkey ‘121 discloses wherein the wellbore operation comprises at least one of a fluid pumping operation, a fracturing operation, an acidizing operation, a drilling operation, a coiled tubing operation, matrix stimulation, fill cleanout, scale removal, zonal isolation, perforation, downhole flow control, downhole completion manipulation, well logging, fishing, drilling, milling, measuring a physical property, locating a piece of equipment in the well, locating a particular feature in a wellbore, controlling a valve, and controlling the tool (paragraph 44).

Claim(s) 12-15, 17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. ‘121 in view of Varkey ‘412 as applied to claims 1 and 18 above, and further in view of Varkey et al. (US 2015/0170799).
In regard to claim 12, Varkey ‘121 teaches a first protective polymer layer extending circumferentially about the insulating polymer layer (97, paragraph 43); andAttorney Docket No. IS14.8834-US-PCT Application No. 15/546,207Amendment and Response tosecond protective polymer layer (95 as within PEEK, paragraph 43) extending circumferentially about the first metal based cladding layer; and a second metal based cladding layer (95/96) extending circumferentially about the second protective polymer layer, wherein the second metal based cladding layer has a second thickness such that the second metal based cladding layer forms a second durable shell for the second protective polymer layer, wherein the second metal based cladding layer is coupled to the downhole tool (as all components are coupled);.  Varkey et al. ‘121 nor ‘412 disclose that the metal based cladding layer is used as a grounding return path.
Varkey et al. ‘799 teach first and second layers of electrically conducting members or metal based cladding layers (31 or 22) and teach that this layer may be dedicated to serve as a grounding return path for a downhole tool (paragraphs 8, 28).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the metallic based layer(s) of Varkey et al. ‘121 as modified by Varkey ‘412 as a grounding return path for a downhole tool, as taught by Varkey et al. ‘799 in order to facilitate a complete power circuit for the electrical function of the tool using existing cable components without requiring additional conductors.
In regard to claim 13, Varkey et al. ‘121 teach wherein the first and second protective polymer layers are of a material selected from a group consisting of a reinforced carbon fiber, a fluoropolymer, and a foamed polymer (paragraph 9-10).
In regard to claim 14, Varkey et al. ‘121 teach a coiled tubing assembly for use in an application at a location in a well at an oilfield with surface equipment positioned at a surface of the well, the coiled tubing assembly comprising: coiled tubing (100, fig 10b); an electrically conductive fiber optic cable (90, fig 10b) run through a flow path of the coiled tubing; and a downhole tool (101) coupled to the coiled tubing for advancement to the location in the well, the downhole tool telemetrically coupling to a fiber optic thread run through a void space defined by a conduit of the fiber optic cable (as in fig 10B), the telemetric optical coupling for communications with the surface equipment and electrically coupling to a conductive member (93) of the fiber optic cable, the conductive member located exteriorly adjacent the conduit in an un-insulated manner relative to the conduit (as shown and described paragraph 43), the electrical coupling providing dedicated power to the downhole tool from the surface equipment for the application (paragraph 44 as providing power as similarly described paragraph 26), wherein the fiber optic cable comprises an insulating polymer layer (94) over the conductive member, and a single metal based cladding layer (95 or 96) extending circumferentially about the insulating polymer layer, wherein the metal based cladding layer has a thickness such that the metal based cladding layer provides a durable shell for the insulating polymer layer, wherein the single metal based cladding layer forms an external surface of the fiber optic cable (metal based layer may include 97 which forms exterior surface).  Varkey ‘121 does not disclose that the fiber optic thread is polymer jacketed, that the overall diameter of the cable is less than 0.15 inches or that the metal based cladding layer is used as a grounding return path.
Varkey ‘412 teaches a fiber optic cable comprising a fiber optic thread (202) which is polymer jacketed (optical fiber 102 is jacketed by both 104 “PFA-coating” and 204).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the fiber optic thread of Varkey et al. ‘121 as jacketed, as taught by Varkey ‘412 in order to protect the optical fiber (Varkey ‘412, paragraphs 7, 30, 32, etc.).  Varkey ‘412 also does not teach that the overall diameter of the cable is less than 0.15 inches or a grounding return path. 
Varkey et al. ‘121 does teach some dimensions for the cable (paragraph 43) and also teaches that the cable may be lesser diameter (paragraph 43).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the cable of Varkey et al. ‘121, as modified by Varkey ‘412, to have a diameter less than 0.15 inches in order to reduce the space occupied by cable and provide more flow area or tool capacity within the coiled tubing.
Varkey et al. ‘799 teach first and second layers of electrically conducting members or metal based cladding layers (31 or 22) and teach that this layer may be dedicated to serve as a grounding return path for a downhole tool (paragraphs 8, 28).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the metallic based layer(s) of Varkey et al. ‘121 as modified by Varkey ‘412 as a grounding return path for a downhole tool, as taught by Varkey et al. ‘799 in order to facilitate a complete power circuit for the electrical function of the tool using existing cable components without requiring additional conductors.
In regard to claim 15, Varkey ‘121 teaches wherein the downhole tool is a logging tool (paragraphs 44-45).
In regard to claim 17, Varkey et al. ‘121, Varkey ‘412 nor Varkey et al. ‘799 teach that the cable is in excess of 30,000 feet in length and the power available to the downhole tool from the surface equipment via the fiber optic cable is in excess of 100 Watts.  However, it would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the cable of Varkey et al. ‘121, as modified by Varkey ‘412 and Varkey et al. ‘799 to have a diameter less than 0.15 inches, provide the length of the cable in excess of 30,000 feet and provide the available power in excess of 100 Watts in order to provide the dimensions and power necessary for any particular wellbore operation as may be desired at any particular wellsite by one of ordinary skill.
In regard to claim 21, Varkey ‘121 teach a second metal based cladding layer (95/96) extending circumferentially about the first metal based cladding layer, wherein the second metal based cladding layer has a second thickness such that the second metal based cladding layer provides second durable shell for the first metal based cladding layer (inherent).  Varkey ‘121 does not teach that the layers are dedicated to power delivery or a grounding return path.  Varkey et al. ‘799 teach first and second layers of electrically conducting members or metal based cladding layers (31 or 22) and teach that these layers may provide a dedicated power delivery and the other layer to serve as a grounding return path for a downhole tool (paragraphs 8, 28).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the metallic based layer(s) of Varkey et al. ‘121 as modified by Varkey ‘412 as a grounding return path for a downhole tool, as taught by Varkey et al. ‘799 in order to facilitate a complete power circuit for the electrical function of the tool using existing cable components without requiring additional conductors.
	In regard to claim 22, Varkey ‘121 teaches that the single metal based cladding layer forms an exterior surface of the fiber optic cable (layer may include 95/96/97 as in fig 9 and still be considered metal based), and is coupled to the downhole tool, but does not disclose that the layer is used as a grounding return path for the downhole tool.  Varkey et al. ‘799 teach first and second layers of electrically conducting members or metal based cladding layers (31 or 22) and teach that these layers may provide a dedicated power delivery and the other layer to serve as a grounding return path for a downhole tool (paragraphs 8, 28).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the metallic based layer(s) of Varkey et al. ‘121 as modified by Varkey ‘412 as a grounding return path for a downhole tool, as taught by Varkey et al. ‘799 in order to facilitate a complete power circuit for the electrical function of the tool using existing cable components without requiring additional conductors.
	In regard to claim 23, Varkey ‘121 teaches that the single metal based cladding layer forms an exterior surface of the fiber optic cable (layer may include 95/96/97 as in fig 9 and still be considered metal based), and is coupled to the downhole tool, but does not disclose that the layer is used as a grounding return path for the downhole tool.  Varkey et al. ‘799 teach first and second layers of electrically conducting members or metal based cladding layers (31 or 22) and teach that these layers may provide a dedicated power delivery and the other layer to serve as a grounding return path for a downhole tool (paragraphs 8, 28).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the metallic based layer(s) of Varkey et al. ‘121 as modified by Varkey ‘412 as a grounding return path for a downhole tool, as taught by Varkey et al. ‘799 in order to facilitate a complete power circuit for the electrical function of the tool using existing cable components without requiring additional conductors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
8/9/2022